This case is before us on rehearing. After a careful reconsideration of the case, we are convinced that the former judgment of this court is correct, and it is therefore reinstated and made the opinion of the court.
In the former opinion of this court, the court said, on page 502 of 148 So.: "Plaintiff has not filed brief in this court. Its brief in the district court is in the record, and from this we believe we are able to appreciate its theory of the case, but feel certain our lahors would have been much less had plaintiff fully briefed its side of the case in this court."
In fairness to the attorney for plaintiff, we wish to state that his brief was filed in due time and was misplaced. With that knowledge in mind after rendition of the former opinion, we felt it was necessary to grant a rehearing in order to correct the former misstatement in regard to brief of plaintiff's attorney, and also to recheck the figures upon which the judgment was based.
We find no error in the former judgment, and same is reinstated and the judgment is affirmed. *Page 777